Case 20-21514-JAD        Doc 32    Filed 08/24/20 Entered 08/24/20 13:19:34            Desc Main
                                   Document     Page 1 of 2


IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE: Pamela L. Orlowski,                )                Case No. 20-21514-JAD
                                          )
             Debtor.                      )                Chapter 13
_________________________________________ )
                                          )                Document No.
      Nissan-Infiniti LT,                 )
                                          )                Related to Document No.: 26, 27
             Movant,                      )
                                          )
      v.                                  )
                                          )                Hearing Date and Time:
      Pamela L. Orlowski,                 )                September 16, 2020 at 11:00 a.m.
      Ronda J. Winnecour, Trustee,        )
                                          )
             Respondent(s).               )

 DEBTOR’S RESPONSE TO MOTION FOR RELIEF FROM THE AUTOMATIC STAY

       AND NOW, comes the Debtor, Pamela L. Orlowski (“Debtor”), by and through her
counsel Brian C. Thompson, Esquire, and Thompson Law Group, P.C. files the within Response
to Movant’s Motion for Relief from the Automatic Stay with 30 Day Waiver, and avers as
follows:
        1.      Admitted.

        2.      Admitted.

        3.      Admitted. By way of further response, Paragraph 3 refers to a writing which

speaks for itself.

        4.      Admitted. By way of further response, Paragraph 4 refers to a writing which

speaks for itself.

        5.      Denied. By way of further response, Debtors an Interim Order Confirming Plan

was entered on July 2, 2020. To date no funds have been distributed to any creditor.

        6.      Denied. By way of further response, Debtor has proposed assumption of

payments by the US Trustee as part of the Interim Confirmed Plan.
Case 20-21514-JAD        Doc 32    Filed 08/24/20 Entered 08/24/20 13:19:34           Desc Main
                                   Document     Page 2 of 2


       7.      Debtor is without information or knowledge to confirm the facts averred in

Paragraph 7, and therefore denies the same.

       8.      Debtor is without information or knowledge to confirm the facts averred in

Paragraph 8, and therefore denies the same.

       9.      Admitted. By way of further response, Debtor was employed by a school district

and does not work during the summer months. However, the monthly plan payment is calculated

to accommodate the arrears throughout the rest of the plan year. Furthermore, Debtor recently

acquired new employment and will now be employed year around.

       10.     Denied. By way of further response, the filing of this motion is premature

insomuch as this matter only recently has had a Plan confirmed on an interim basis and has not

allowed reasonable time for the Trustee to distribute any funds.

      WHEREFORE, Debtor respectfully requests that this Honorable Court deny the
Movant’s Motion for Relief from the Automatic Stay and grant any other such relief as this
Honorable Court deems just.


                                              Respectfully submitted,

Date: August 24, 2020                         /s/ Brian C. Thompson
                                              Brian C. Thompson, Esquire
                                              Attorney for Debtor
                                              PA I.D. No. 91197
                                              THOMPSON LAW GROUP, P.C.
                                              125 Warrendale Bayne Road, Suite 200
                                              Warrendale, Pennsylvania 15086
                                              (724) 799-8404 Telephone
                                              (724) 799-8409 Facsimile
                                              bthompson@thompsonattorney.com
